 

 

USDC SDNY

DOCUMENT.
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

i i a i i i ee ee eee x
CURT HAWLEY, : 12cv0592 (DLC)
Plaintiff, : ORDER OF
-V- : DISCONTINUANCE
MPHASIS CORPORATION,
Defendant.
ee ee ee eee eee eee eee ee x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by April 13, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.i (2d Cir. 2004).

Dated: New York, New York
March 13, 2020

Uheeie he

7

DENISE COTE
United States District Judge

 
